I concur in the result of the majority opinion.
I dissented from the majority opinions in Uhden, Inc., v.Greenough, 181 Wash. 412, 43 P.2d 983, and Griffiths v.Robinson, 181 Wash. 438, 43 P.2d 977, being of the opinion that chapter 12 of the Laws of 1933, Ex. Ses., p. 26, Rem. 1934 Sup., § 3035-1 [P.C. § 77-11] et seq., in its broad features, was constitutional.
In the Griffiths case, the majority having reached the conclusion that the 1933 act was unconstitutional, no occasion arose for a discussion of the marketing agreements made by the director, or of the several types of assessments levied under the agreements. If the occasion had called for it, I should have expressed the opinion that the expenses of all of the operations authorized to be carried on under the act were to be paid out of the fund appropriated by the legislature, to be supplied by the license fees; and that, in levying various types of assessments for defraying the expenses of the activities of the several groups, the director was acting arbitrarily and without warrant under the law. The assessments covered by the second cause of action in this case are of this character, and I am of the opinion that the trial court correctly held against the state's right to recover them.
In the act of 1935, the legislature, in the effort to avoid the objection of indefiniteness and absence of standard urged against the 1933 act, has gone to the other extreme by incorporating provisions which, in *Page 517 
my opinion, render the act unconstitutional. The act provides in § 7 that no marketing agreement shall be approved, prescribed, or revoked by the director, except upon the petition of a majority of the producers controlling not less than sixty-five per cent of the products by volume and fifty-one per cent of the producers by number affected by the marketing agreement. In other words, the act delegates, not to responsible officers of government, as was done in the 1933 act, large and discretionary powers, but delegates these powers to irresponsible private groups, and makes irrevocable without their consent any change in agreements, which are given the force and effect of law.
I could see a constitutional justification for the powers delegated to the director in the 1933 law; I see no justification for the delegation of these powers to private groups, as is done in the 1935 law. I am of the opinion that the latter law is unconstitutional.